Citation Nr: 1329192	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for GERD, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen service connection for sleep apnea, to include as due 
to undiagnosed illness.  

6.  Entitlement to service connection for sleep apnea, to 
include as due to undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen service connection for joint pain with muscle aches, 
to include as due to undiagnosed illness.  

8.  Entitlement to service connection for joint pain with 
muscle aches, other than disability of the bilateral ankles, 
to include as due to undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen service connection for fatigue, to include as due to 
undiagnosed illness.  

10.  Entitlement to service connection for fatigue, to 
include as due to undiagnosed illness.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 to May 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

A review of the record indicates that service connection has 
been granted for left and right ankle strain.  Accordingly, 
the issue of service connection for joint pain, to include 
as due to undiagnosed illness, has been characterized to 
reflect the grant of service connection for those 
disabilities.  

In this case, there is sufficient evidence of record to 
decide the claim for service connection for hearing loss of 
the right ear.  Because additional development is warranted 
with respect to the claim for service connection for hearing 
loss of the left ear, the issues of service connection for 
left ear hearing loss and service connection for right ear 
hearing loss are listed separately.  

The issues of entitlement to service connection for 
obstructive sleep apnea, left ear hearing loss and fatigue 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Theater of 
Operations during the Persian Gulf War.  

2.  The Veteran does not have a current disability of right 
ear hearing loss as defined by VA regulation. 

3.  The most probative evidence of record shows no 
relationship between current GERD and active service.  

4.  Diabetes mellitus did not manifest during service or 
within the one year of separation from service.

5.  The most probative evidence of record shows no 
relationship between current diabetes mellitus and active 
service.  

6.  An unappealed September 1997 rating decision denied 
service connection for fatigue as due to undiagnosed 
illness, service connection for sleep apnea as due to 
undiagnosed illness and service connection for joint pain to 
include back pain and muscle aches, as due to undiagnosed 
illness.  

7.  The evidence received since the September 1997 rating 
decision is neither cumulative nor redundant and raises a 
reasonable probability of substantiating claims for service 
connection for sleep apnea, to include as due to undiagnosed 
illness, fatigue, to include as due to undiagnosed illness 
and service connection for joint pain and muscle aches, to 
include as due to undiagnosed illness.  

8.  The most probative evidence of record shows no 
relationship between a current bilateral shoulder 
disability, diagnosed as bilateral shoulder strain, and 
active service.    

9.  The most probative evidence of record shows no 
relationship between a current bilateral knee disability, 
diagnosed as bilateral knee strain, and active service.  

10.  Lumbar spine degenerative joint disease did not 
manifest during service or within one year of separation 
from service.  

11.  The most probative evidence of record shows no 
relationship between lumbar spine degenerative joint disease 
and active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2012). 

2. GERD was not incurred in or aggravated by service, nor is 
such disability due to undiagnosed illness.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2012).   

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor is such disability due to undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317.   

4.  The September 1997 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2012).

5.  New and material evidence has been received to reopen 
claims of entitlement to service connection for sleep apnea, 
to include as due to undiagnosed illness, joint pain with 
muscle aches, to include as due to undiagnosed illness and 
fatigue, to include as due to undiagnosed illness.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).   

6.  Joint pain with muscle aches was not incurred in or 
aggravated by service, nor is such disability due to 
undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court clarified 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court 
held that VA must examine the basis for a denial of a 
previously disallowed claim and provide the veteran with 
notice of the evidence of service connection found lacking 
in the previous denial.  Kent at 10. 

In this case, in an August 2006 letter, the RO provided 
notice to the Veteran needed to substantiate claims for 
service connection for joint pain, sleep apnea, hearing loss 
and diabetes.  The August 2006 letter advised the Veteran 
what information and evidence must be submitted by the 
Veteran and what evidence VA would obtain.    This letter 
included provisions for disability ratings and for effective 
dates. 

The August 2006 letter did provide the Veteran with notice 
of the evidence of service connection found lacking in the 
prior denial of the claims for service connection for 
fatigue, sleep apnea and joint pain.  The Veteran is not 
prejudiced by the lack of Kent compliant notice because the 
Board has reopened the claims for service connection for 
fatigue, sleep apnea and joint pain.  Therefore, any notice 
deficiency with respect to the Veteran's claims to reopen is 
harmless.

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence.  The information 
and evidence that has been associated with the claims file 
includes the Veteran's service treatment records, Social 
Security records and private treatment records.  The Veteran 
was afforded a VA examination for hearing loss in March 
2010, and an addendum opinion was obtained in May 2010.  The 
Veteran was afforded a VA examination for GERD, diabetes 
mellitus and joint pain in November 2012.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The May 2010 audiological examination is adequate to decide 
the claim for service connection for right ear hearing loss.  
The VA examiner reviewed the claims file, including service 
treatment records, and performed an audiological evaluation 
and provided a medical opinion which establishes that a 
current hearing loss disability of the right ear, as defined 
by § 3.385, is not present.  The November 2012 VA examiner 
reviewed the claims file and discussed the history of the 
claimed GERD, diabetes mellitus and joint pain disabilities.  
The VA examiner provided a medical opinion which was 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The VA nexus opinion provided 
considered all of the pertinent evidence of record, to 
include service treatment records, private treatment 
records, and the statements of the Veteran, and provided a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these 
reasons, the Board finds that VA has fulfilled the duties to 
notify and assist the Veteran.

II.  Analysis of Claims

Claims to Reopen

In a September 1997 rating decision, the RO denied service 
connection for fatigue, sleep apnea and joint pain, to 
include back pain, and muscle aches.

In the September 1997 rating decision, the RO found that 
there was no evidence of a chronic condition manifested by 
fatigue shown to have been incurred in or caused by service.  
The RO also found that service connection for fatigue as due 
to undiagnosed illness was not warranted because there was 
no objective evidence of  an undiagnosed illness involving 
fatigue in the service treatment record or the evidence 
available for review.  

The September 1997 rating decision found that service 
treatment records were negative for complaints, treatment or 
diagnosis of a sleep disorder.  The rating decision also 
found that there were no objective findings or subjective 
complaints of a sleep disorder shown on a VA Persian Gulf 
War protocol examination.

The September 1997 rating decision found that the Veteran 
did not have a chronic disability manifested by joint pain 
and muscle aches.  The rating decision found that the 
Veteran had acute complaints of right ankle pain, left ankle 
strain, shin splints and right shoulder pain during service, 
which resolved without permanent residuals.   The rating 
decision found that the Veteran did not have an undiagnosed 
illness involving joint pain, back pain and muscle aches.  

In a September 1997 letter, the RO provided the Veteran with 
notice of the rating decision and his appellate rights.  The 
Veteran did not submit a timely notice of disagreement with 
the September 1997 rating decision.  Accordingly, the 
September 1997 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2012). 

The evidence of record at the time of the September 1997 
rating decision included service treatment records, VA 
outpatient treatment records dated from 1996 to 1997 and lay 
statements.

Generally, a claim which has been denied in a decision of 
the RO may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A.§ 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 

In September 2006, the Veteran sought to reopen the claims 
for service connection for fatigue, sleep apnea and joint 
pain.  A claim that is the subject of a prior final denial 
may be reopened if new and material evidence is received 
with respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996). 

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(2012). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim 
on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence 
is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received since the prior final denial of 
service connection for fatigue, sleep apnea, and joint pain 
and muscle aches includes private medical records from Dr. 
J.E., dated from 1999 to 2005, VA outpatient treatment 
records, treatment records from St. Joseph's Hospital, dated 
in 1996, reports of VA examinations dated in May 2007 and 
November 2012, and written statements submitted by the 
Veteran.  

Private medical records from Dr. J.E. reflect treatment of 
asthma and sinus congestion.  The treatment records from St. 
Joseph's Hospital, dated in 1996, reflect a diagnosis of a 
sleep disorder.  A VA examination dated in May 2007 noted a 
diagnosis of sleep apnea, which was treated with CPAP since 
1996.  VA outpatient treatment records show complaints and 
treatment of sleep apnea and lumbar spine pain.  

The November 2012 VA examination provides medical opinions 
regarding whether fatigue, sleep apnea and joint pain are 
related to undiagnosed illness or related to service. 

The Veteran's statements reflect his contention that his 
joint pain, sleep apnea and fatigue are related to exposure 
to environmental hazards during service in Kuwait.  

The treatment records from Dr. J.E. are new, but they are 
not material.  Those records primarily reflect treatment for 
sinusitis and asthma are therefore not material to the 
claims for service connection for fatigue, sleep apnea and 
joint pain.  

The 1996 private treatment records and 2007 VA examination 
are both new and material, as they pertain to the issue of a 
current diagnosis of a sleep disorder.  The report of VA 
examination in November 2012 is both new and material, as 
the VA examination provided a medical opinion addressing 
whether current sleep apnea, joint pain and fatigue are 
related to service.  

Having determined that new and material evidence has been 
received, the Board may reopen the claims for service 
connection for fatigue, to include as due to undiagnosed 
illness, joint pain, to include as due to undiagnosed 
illness and sleep apnea, to include as due to undiagnosed 
illness and consider the claims on the merits.

Service Connection Laws and Regulations

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

For certain chronic diseases, including arthritis and 
diabetes mellitus, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury 
is shown in service, subsequent manifestations of the same 
chronic disease or injury at any later date, however remote, 
may be service connected, unless clearly attributable to 
intercurrent causes.  For a showing of a chronic disorder in 
service, the mere use of the word chronic will not suffice; 
rather, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  The 
provisions of 38 C.F.R. § 3.303(b) have been interpreted as 
an alternative to service connection only for the specific 
chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, there are current diagnoses of diabetes 
mellitus and degenerative changes of the lumbar spine.  
Diabetes mellitus and arthritis are "chronic diseases" 
listed under 38 C.F.R. § 3.309(a).  Therefore, § 3.303(b) 
applies to the claims for service connection for diabetes 
mellitus and joint pain of the lumbar spine.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

GERD, bilateral shoulder strain and bilateral knee strain 
are not disabilities which are listed under 38 C.F.R. § 
3.309(a); therefore, the provisions of 38 C.F.R. 
§ 3.303(b) pertaining to continuity of symptomatology do not 
apply to the claims for service connection for GERD and 
joint pain of the shoulders and knees. 

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 
31, 1946) develops certain chronic diseases, such as 
arthritis and sensorineural hearing loss, to a degree of 10 
percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2012). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz  is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2012). 

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2016; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The term Persian Gulf veteran means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. The 
Southwest Asia theater of operations refers to Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. 
§ 3.317(e) (2012). 

In rendering a decision on appeal the Board must also 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of 
evidence differs from weight and credibility.  Competency is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz  is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 
174, 178-80 (2007) (specifically upholding the validity of 
38 C.F.R. § 3.385  to define hearing loss for VA 
compensation purposes).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dBs [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley  v. 
Brown, 5 Vet. App. 155, 157 (1993). 

In this case, there is no competent evidence of hearing loss 
in the right ear for VA purposes at any time during the 
appeal period.  The relevant question at issue is whether 
the Veteran has a current right hearing disability at 
present, as defined by 38 C.F.R. § 3.385, so as to meet the 
criteria for service connection for defective hearing.  The 
Veteran had a VA audiological examination in May 2010, and 
the findings of that examination did not show a right ear 
hearing loss for VA compensation purposes.  38 C.F.R. § 
3.385.  The VA examiner indicated that the pure tone 
thresholds indicated normal hearing in the right ear.  

Thus, the findings do not satisfy the criteria for a hearing 
loss for VA purposes.  38 C.F.R. § 3.385.  Given the lack of 
competent evidence showing that the Veteran has a current 
hearing loss disability in the right ear at present, as 
defined in 38 C.F.R. 
§ 3.385, the claim for defective hearing of the right ear 
must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Service Connection for GERD

Service treatment records do not reflect complaints, 
treatment, or diagnoses of GERD.  A report of medical 
history completed in conjunction with the separation 
examination reflects that the Veteran denied a history of 
indigestion.  

Post service VA and private treatment records reflect 
treatment and diagnoses of GERD. 

In November 2012, the Veteran had a VA examination.  The VA 
examiner indicated that the claims file was reviewed.  The 
Veteran reported GERD, with a date of diagnosis in 1993. 

The VA examiner opined that GERD is more likely than not due 
to decreased esophageal sphincter tone and less likely than 
not due to active duty/ burn pit exposure.  

As noted above, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent, or more, not later than 
December 31, 2011; and which, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  The record contains a current diagnosis of 
GERD.  In this case, the evidence of record reflects that 
the Veteran's symptoms have been attributed to a known 
clinical diagnosis of  GERD.  Thus, the evidence does not 
support the theory of entitlement which attributes GERD to 
an undiagnosed illness.  
  
The VA examiner opined that GERD is not related to burn pit 
exposure in service but rather is related to esophageal 
sphincter tone.  There is no probative evidence to the 
contrary.  Therefore, service connection is also not 
warranted for GERD on the basis of direct service 
connection.

The Board has considered the Veteran's lay statements in 
support of his claim.  The Veteran has indicated that he was 
exposed to environmental hazards in Kuwait, such as burning 
oil and chemicals, and believes that GERD is related to 
those exposures.  The Veteran is competent to report that he 
was exposed to burning oil during his active service in 
Kuwait.  He is also competent to report his GERD symptoms.  
See Layno v. Brown, 6 Vet. App. 465  (1994).  However, as a 
layperson, the Veteran is without the appropriate medical 
training and expertise to offer an opinion on a medical 
matter, such as the question of causation of GERD, which 
involves a complex medical issue.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that there is no 
probative medical evidence of record linking the Veteran's 
GERD to active service, to include as due to an undiagnosed 
illness.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  Therefore, 
the preponderance is against the Veteran's claim for 
entitlement to service connection for GERD, and the claim 
must be denied.

Service Connection for Diabetes Mellitus

Service treatment records do not reflect complaints, 
findings or diagnoses of diabetes mellitus.

There is no evidence that diabetes mellitus was manifested 
within a year following the Veteran's discharge from active 
duty; therefore, service connection for diabetes mellitus on 
a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

An initial post-service diagnosis of diabetes mellitus is 
shown in post-service treatment records dated in 2004.  VA 
outpatient treatment records, dated in August 2004, reflect 
notations of "new onset diabetes."  

The Veteran had a VA examination in November 2012.  The VA 
examiner indicated that the claims file was reviewed.  The 
VA examiner noted a diagnosis of diabetes mellitus, type II.  
The date of diagnosis was August 2004.  The VA examiner 
opined that diabetes mellitus is less likely than not 
related to active duty.  The VA examiner explained that it 
is more likely that diabetes mellitus is due to obesity.  
The VA examiner explained that, until recently, the Veteran 
had not been diet compliant.  

As noted above, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness which 
became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent, or more, not later than 
December 31, 2011; and which, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In this case, there is a known clinical 
diagnosis of diabetes mellitus.  Thus, the evidence does not 
support the theory of entitlement which attributes diabetes 
mellitus to an undiagnosed illness.  

The evidence in this case does not relate current diabetes 
mellitus to active duty service.  The VA examiner opined 
that this is not related to active duty but rather is 
related to obesity.  Therefore, the Board concludes that the 
evidence does not support a finding of direct service 
connection for diabetes mellitus.

Based on the foregoing, the Board finds that service 
connection for diabetes mellitus may not be presumed, and 
there is no probative medical evidence of record linking the 
Veteran's diabetes mellitus to active service, to include as 
due to an undiagnosed illness.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2012).  Therefore, the preponderance is against the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus, and the claim must be denied.

Service Connection for Joint Pain with Muscle Aches

The Veteran claims that joint pain and muscle aches are 
related to active service.  The November 2012 VA examination 
reflects that the Veteran asserts that joint pain of the 
lumbar spine, hips, bilateral knees and bilateral shoulders 
is a result of carrying heavy gear and ammunition.  The 
Veteran further asserts that joint pain is related to 
exposure to environmental hazards during service.  

Service treatment records show that the Veteran reported 
complaints of right shoulder strain.  In June 1989, the 
Veteran reported right shoulder discomfort of approximately 
two months in duration.  Physical examination of the right 
shoulder showed no deformities.  The Veteran had equal 
strength of both upper extremities.  There was crepitus 
bilaterally upon rotation of both shoulders.  A diagnosis of 
right shoulder strain was noted.  In June 1989, the Veteran 
had a right shoulder x-ray to rule out bone damage.  The x-
ray report noted normal findings regarding the right 
shoulder.  

A report of medical history completed in conjunction with 
the Veteran's retirement examination April 1992 reflects 
that he denied swollen or painful joints.  He denied bone 
and joint deformities and also denied painful or "trick" 
shoulder or elbow and recurrent back pain.  No diagnoses of 
a joint disability were noted at separation.  

These findings do not show the incurrence of a chronic 
lumbar spine disease in service.  Moreover, because no 
lumbar spine disability was reported or found on separation 
from service, they suggest that he did not have a chronic 
lumbar spine disability.

In this case, the evidence of record does not show a 
diagnosis of arthritis of any joint within one year of 
separation from service.  Accordingly, service connection 
for arthritis may not be presumed.  §§ 3.307, 3.309.

The Board finds that continuity of lumbar spine symptoms 
since service is not demonstrated.  The Veteran's more 
recent report of the onset of back pain in 1992 or 1993 
differs with the history reported in VA treatment records.  
The treatment records in evidence reflect that the Veteran 
initially reported post-service complaints of a back 
disability in 2002.  A VA outpatient treatment record dated 
in February 2002 reflects that the Veteran reported pain in 
the lower back since February 2002.  The Veteran did not 
report a history of back pain since service.  The VA 
outpatient treatment records dated in February 2002 reflect 
the Veteran's report of onset of back pain symptoms in 2002.  
In August 2004, the Veteran reported that he had worked as a 
concrete truck driver, and he was out of work since December 
2003 due to injuries.  He reported that he was treated 
through workers compensation.  In this case, the Board finds 
the Veteran's report of back pain symptoms in 2002 and of 
back injury in December 2003, which were made for treatment 
purposes, more probative with respect to the onset of his 
back pain symptoms.  The Board therefore finds that 
continuity of lumbar spine symptoms since service is not 
established.  

Upon VA examination in December 2012, the VA noted that the 
Veteran was diagnosed with lumbar spondylosis in 2011.  The 
Veteran reported the onset of low back pain in 1992 and 1993 
when he returned from Kuwait and noted pain with running.  
The Veteran reported that he wore 80 pounds of extra gear 
and weapons and ammunition during his deployment.  He 
reported that he did not seek medical attention for his back 
in service.  

The VA examiner opined that it is less likely than not that 
the Veteran's claimed back condition is related to hazardous 
environmental exposure during Gulf War Service.  The VA 
examiner reasoned that there is no plausible medical 
connection between burn pit inhalational exposures and 
lumbar spine arthritis or disc degeneration.  

The VA examiner further opined that it is less likely than 
not that the Veteran's claimed back condition is related to 
his active military service.  The VA examiner noted that 
there is no documentation of back injury during active 
service, nor did the Veteran seek medical attention for 
recurrent back pain during service.  The VA examiner 
indicated that the Veteran was noted to be 60 pounds 
overweight for military standards during active duty and had 
progressively gained weight since then.  The VA examiner 
further observed that VA medical records dated in August 
2004 showed that the Veteran worked as a concrete truck 
driver but was out of work since December 2003 due to a back 
injury.  The VA examiner opined that it is more likely that 
the Veteran's current back problems are due to morbid 
obesity combined with a work-related back injury after 
service.  

Upon VA examination in December 2012, the VA examiner noted 
that the Veteran reported that his "hip pain" came from his 
lower back.  The VA examiner indicated that this would be 
lumbar radicular in nature and therefore referred the 
findings to the spine examination.  

Upon VA examination in December 2012, the Veteran reported a 
history of the onset of bilateral knee pain in 1993.  The 
Veteran reported that there was no direct trauma, but he 
reported that he had strenuous physical activity when 
wearing heavy gear and ammunition during deployment to 
Kuwait.  The Veteran reported that he was treated for knee 
pain while running in service.  He reported that, after 
service, he was treated with ibuprofen for bilateral knee 
pain.  The Veteran reported that x-rays of both knees showed 
arthritis approximately 7 to 8 years ago.  The Veteran 
reported that his symptoms were similar in both knees. 

The VA examiner diagnosed bilateral knee strain.  The VA 
examiner opined that it is less likely than not that the 
Veteran's claimed knee condition is related to hazardous 
exposure during his Gulf War Service.  The VA examiner 
stated that there is no plausible medical connection between 
burn pit inhalational exposures and knee joint pathology.  

The VA examiner opined that it is less likely than not that 
the Veteran's claimed knee condition is related to his 
active military service.  The VA examiner reasoned that 
there was no documentation of knee trauma during active 
service, and no treatment entries for knee problems in the 
service treatment records despite numerous entries for ankle 
problems.  The VA examiner opined that the Veteran's current 
knee pain issues are therefore more likely caused by the 
loadbearing stresses of morbid obesity.  

Upon VA examination in December 2012, the Veteran reported a 
history of aching pain of both shoulders since the early 
1990's, after his return from the Gulf.  The Veteran 
reported that there was no direct trauma but that he carried 
a heavy gear pack during his deployment.  The Veteran 
reported that he injured his right shoulder while he was in 
Okinawa during service.  The Veteran reported that he was 
treated at the VA for bilateral shoulder pain in the mid-
1990's but did not have x-rays or MRI's.  The Veteran 
reported that he also saw private doctors for shoulder pain 
in the same time frame.  The Veteran denied a history of 
dislocations or of direct trauma.  

The VA examiner diagnosed bilateral shoulder strain.  The VA 
examiner indicated that degenerative or traumatic arthritis 
of the shoulders was not documented.  The VA examiner opined 
that it is less likely than not that the Veteran's claimed 
shoulder condition is related to hazardous environmental 
exposure during his Gulf War service.  The VA examiner 
stated that there is no plausible medical connection between 
burn pit inhalational exposures and shoulder joint 
pathology.  
The VA examiner further opined that it is less likely than 
not that the Veteran's claimed shoulder condition is related 
to his active service.  The VA examiner noted that the 
service treatment records documented evaluation for right 
shoulder pain after a fall during a sports activity in June 
1989, with negative x-rays, but made no further mention of 
recurrent or ongoing shoulder problems for the remainder of 
his active service.  The VA examiner noted that the current 
x-rays were normal.  The VA examiner noted that the Veteran 
was already obese by the time he left active duty service.  
The VA examiner noted that the Veteran worked as a concrete 
truck driver after service, which should have entailed 
pulling himself up into the cab of a truck repeatedly, among 
other strenuous use activities of the arms and shoulders.  
The VA examiner noted that the Veteran uses his arms to push 
himself up out of chairs because of his morbid obesity.  The 
VA examiner opined that it is more likely than not that his 
bilateral shoulder strain is a result of overuse of both 
arms due to the logistic difficulty of moving his very large 
body habitus.  

In this case, the Veteran's claimed joint disabilities are 
attributed to known diagnoses of lumbar spine arthritis, 
lumbar radiculopathy, bilateral knee strain and bilateral 
shoulder strain.  As the record contains current diagnoses 
for the claimed joint disorders, service connection is not 
warranted based upon undiagnosed illness. 

The Veteran submitted a statement from a private physician, 
Dr. Lippman, dated in June 2013.  Dr. Lippman noted that the 
Veteran used an 80 pound backpack during service as a ground 
guide/ advance party, while serving in the Marines.  Dr. 
Lippman opined that this created the Veteran's back issues.  

Service connection is not warranted on a direct basis, as 
the weight of the competent medical evidence is against a 
finding that a current joint pain disorder is related to 
service.  The November 2012 VA examiner concluded that the 
disorders of the lumbar spine, bilateral shoulders and 
bilateral knees are not related to service.

In this case, there is conflicting medical evidence with 
respect to whether the Veteran's current lumbar spine 
disability is related to service.  It is the responsibility 
of the Board to assess the credibility and weight to be 
given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   
(1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171   (1991).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope 
of the examination or review, as well as the relative merits 
of the expert's qualifications and analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

The November 2012 VA medical opinion was based upon a review 
of the prior clinical records, including service treatment 
records and post-service VA and private treatment records.  
The opinion by Dr. Lippman did not address the prior 
clinical records for the lumbar spine.  The opinion also did 
not address the Veteran's reported post-service back injury.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  The Board greater probative 
weight to the November 2012 VA examiner's opinion. 

The Board has considered the Veteran's statements, in which 
he indicated that he has joint pain from carrying heavy gear 
and ammunition when he was in service and that his joint 
pain may be related to exposure to burning oil in Kuwait.  
As noted previously, the Veteran is competent to report that 
he was exposed to burning oil, and he is competent to report 
that he has experienced joint pain.  Layno, supra.   
However, as a layperson, the Veteran is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, such as the question of 
causation of joint pain, which involves a complex medical 
issue.  Jandreau, supra.  

Based on the foregoing, the Board finds that service 
connection for degenerative arthritis of the lumbar spine 
may not be presumed.  The Board finds that there is no 
probative medical evidence of record linking current joint 
pain with muscle aches to service, to include as due to an 
undiagnosed illness.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  
Therefore, the preponderance is against the Veteran's claim 
for entitlement to service connection for joint pain with 
muscle aches, and the claim must be denied.
ORDER

Service connection for right ear hearing loss is denied.

Service connection for GERD is denied.

Service connection for diabetes mellitus is denied.  

Entitlement to service connection for joint pain with muscle 
aches is denied.


REMAND

The Board finds that additional development is necessary 
with regard to the claims for service connection for left 
ear hearing loss, sleep apnea and fatigue.  

Left Ear Hearing Loss

The Veteran had a VA examination in May 2010.  The VA 
examiner indicated that the claims file was reviewed.  The 
VA examiner noted that the audiometric data indicated normal 
hearing bilaterally from 500-6000 Hertz at entrance in 
November 1987, in subsequent audiograms in March 1988, May 
1988, June 1989, and March 1992 and upon separation in April 
1992.  The VA examiner noted that the Veteran was an ear, 
nose and throat specialist in March 1988 and did not report 
hearing loss or tinnitus.  The VA examiner opined that, due 
to normal hearing at separation from the military and no 
evidence of complaints of either condition in the service 
medical records, it was the examiner's opinion that hearing 
loss was less likely than not related to service.  

In this case, the service treatment records show that an 
audiogram in June 1989 noted a threshold shift in the left 
ear.  In providing the opinion, the May 2010 VA examiner did 
not consider the Veteran's in-service threshold shift and as 
a result, the examination is inadequate.  Therefore, a new 
opinion is needed which considers the Veteran's in-service 
threshold shift.   See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (once the VA undertakes to provide an examination 
when developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided). 

Service Connection for Sleep Apnea and Service Connection 
for Fatigue

In the substantive appeal dated in December 2008, the 
Veteran stated that his sinusitis and asthma create a 
problem with his sleep apnea.  The Veteran is service-
connected for sinusitis and asthma.  The Board finds that 
this evidence reasonably raises the issue of secondary 
service connection under 38 C.F.R. § 3.310, as to whether 
sleep apnea is caused or aggravated by a service-connected 
sinusitis or asthma. 

The Board thus finds that appropriate notification and 
development on the secondary service connection theory is 
required prior to further Board action on the claim.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, 
they constitute the same claim).  The Veteran should be 
provided with VCAA notice of the evidence necessary to 
substantiate a claim for secondary service connection.  A 
new VA examination is necessary to address the issue of 
secondary service connection, which has not been addressed 
by the prior VA examination. 

The November 2012 VA medical opinion concluded that fatigue 
is due, in part, to obstructive sleep apnea.  Therefore, the 
Veteran's claim of entitlement to service connection for 
fatigue is inextricably intertwined with the claim for 
service connection for obstructive sleep apnea.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " 
inextricably intertwined " when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Therefore, action on the claim for service connection for 
fatigue is deferred pending additional development of the 
claim for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice 
regarding the evidence necessary to 
establish entitlement to service 
connection for sleep apnea, to include 
as secondary to his service-connected 
asthma and sinusitis. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any diagnosed left ear 
hearing loss.  The claims file should 
be provided for the examiner's review 
in conjunction with the examination, 
and the examination report should 
indicate that the claims file was 
reviewed.  

3.  The examiner is requested to 
provide an opinion as to whether any 
current left ear hearing loss is at 
least as likely as not etiologically 
related to the Veteran's active 
military service, including the 
acoustic trauma from artillery noise 
during service.  In addressing this 
issue, the VA examiner should 
specifically address the threshold 
shift that was noted in a service 
audiogram in June 1989.  The VA 
examiner should provide a detailed 
rationale for the opinion.  

If an opinion cannot be provided 
without resort to speculation, the VA 
examiner should so state and should 
explain why it is not possible to 
provide an opinion.  

4.  Schedule the Veteran for a VA 
examination to ascertain the etiology 
of sleep apnea.  The claims file should 
be provided for the examiner's review 
in conjunction with the examination, 
and the examination report should 
indicate that the claims file was 
reviewed.  Following an examination of 
the Veteran and a review of the claims 
file, the examiner should provide an 
opinion regarding the following:

a.  Is a current obstructive sleep 
apnea at least as likely as not (50 
percent or greater likelihood), 
caused by, or due to the Veteran's 
service-connected asthma or 
sinusitis? The examiner should 
provide a detailed rationale for the 
opinion.

b. Is a current obstructive sleep 
apnea aggravated by service-
connected asthma or sinusitis? The 
examiner should provide a detailed 
rationale for the opinion.

If the VA examiner cannot provide an 
opinion without resort to speculation, 
the examiner should so state and should 
explain why it is not possible to 
provide an opinion.  

5.  Following the completion of the 
requested actions, the claims on appeal 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond.  The case should then be 
returned to the Board. 
 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


